Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to communications filed by the applicant on 5/18/2022.  Claims 11-21 are currently pending; claims 11, 13, 15-17, and 19-21 are amended.  This results in claims 11-21 being allowed.

Allowable Subject Matter

Claims 11-21 are allowed.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:  
The 35 U.S.C. § 101 rejection of claims 11-21 are withdrawn due to the amendments.  Specifically, the inclusion of the additional elements of air filter, gas turbine, and power plant effectively integrate the abstract idea into a practical application of a power plant.  This enables the claims to overcome the 101 rejection within the Step 2A (Prong 2) analysis.  
Rejections under 35 U.S.C. § 103 have been withdrawn for the following reason. Closest prior art to the invention include:
Fluegge et al. (US-20090093997-A1)
Kohn et al. (US-20190041079-A1)
Jiang et al. (US-20170356346-A1)
Ewens et al. (US-20180230907-A1)
Taylor et al. (US-20160097324-A1)
Ishizuka et al. (JP-2007002673-A)
Hao et al. (CN-106289836-A)
Kohn et al. (WO-2017146637-A1)

and
E. Gallestey, et al. "Model predictive control and the optimization of power plant load while considering lifetime consumption," in IEEE Transactions on Power Systems, vol. 17, no. 1, pp. 186-191, Feb. 2002, doi: 10.1109/59.982212., [retrieved on 2022-06-11]. Retrieved from the Internet <https://ieeexplore.ieee.org/document/982212?source=IQplus>

None of the prior art of record, taken individually or in combination, teach the claimed invention as detailed in (now amended) independent claims 11, 20, and 21, wherein the novelty of the claimed invention is in the combination of limitations and not in any single limitation.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Koester whose telephone number is (313)446-4837. The examiner can normally be reached Monday thru Friday 8:00AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R KOESTER/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624